*381On the Merits.
McEnery, J.
Tlie relator asks for tlie removal of the defendant from tlie office of coroner for tlie xiarisli of Jefferson "because lie is not a citizen of Louisiana and is therefore ineligible.
Tlie defendant was elected to the office of coroner at the last general State election. He has all the qualifications of an elector prescribed by Art. 185 of the State Constitution.
Previous to his election he had declared his intention to become a citizen of the United States, hut he has never been naturalized. For this reason it is urged he is not a citizen of the United States, and therefore not a citizen of the State.
A person who is a citizen of the United States is necessarily a citizen of the particular State in which he resides. But a person may he a citizen of a particular State and not a' citizen of the United States. To hold otherwise would he to deny to the State the highest exercise of its sovereignty, the right to declare who are its citizens.
The sovereignty of the citizens of a republic has its highest assertion in representative government, and is constituted in its political order in the representation of persons; and not of classes or of interests. In the realization of this sovereignty of the people, its expression is obtained through some law regulative of political action by which the will of the people can he obtained. This is done through the instrumentality of qualified electors who, in the exercise of a free will assert in conformity to that law the determination of the civil and political organization in which is manifested the will of the people. Electoral right is a political right, and although the right to vote is primarily the right of every citizen, yet it may he denied to a certain class of individuals. Therefore a person may he a citizen of the State, and may not he invested with electoral power. It is, however', difficult to conceive how a person can he an elector and not a citizen of the community in which he exercises the right to vote. The State, in the exercise of its sovereignty, can confer the right to vote, can make an alien an (hector, and electoral power, when thus bestowed and exercised, becomes one of tlie most important duties, and the highest and proudest privileges of citizenship. The elector is, therefore, one of the sovereign people, a member of the civil State, and entitled to all its privileges.
The Constitution of the State makes no distinction between citizen and elector. The words are used to signify the same thing. Art. 22 says every elector shall he eligible to both houses of the General Assembly, provided he has been a citizen of the State four years preceding his election.
*382It is evident that the word citizen and elector are used synonymously It would be a strange anomally if a person, not a citizen, could be admitted as a member of Hie General Assembly, to aid and assist in tlie organization of tlie government, and tlie enacting of laws.
In other articles of the Constitution the distinction between Federal amístate citizenship is clearly drawn. Whenever it is intended that tlie qualifications for office shall be a born or naturalized citizen it uses the expression “ citizen of the United States,” as in Articles GO and 82, prescribing the qualifications for Govenor, Lieutenant Govenor, and judges of the Supreme Court. The defendant is eligible so far as citizenship is concerned, having all the qualifications prescribed by Articles 185 and 195 of tlie Constitution, to hold the office of coroner of the parish of Jefferson.
Judgment affirmed.